Citation Nr: 0948722	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  03-13 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
August 1969, including honorable combat service in the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which, among other things, denied the 
benefit sought on appeal.

The Veteran appeared and testified before the Board sitting 
at the RO in September 2006.  A transcript of that hearing is 
of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not have hepatitis C as a result of his 
period of combat service.

3.  The Veteran did not develop hepatitis C during service or 
as a consequence of service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§ 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in June 2002 and December 2003, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his claim of entitlement to service 
connection for hepatitis C, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also generally advised the Veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in May 2006.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify the Veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Although there was 
no readjudication of the claim subsequent to the May 2006 
notice of the evidence needed to substantiate all five 
elements of a service-connection claim, the Board finds that 
the Veteran is not prejudiced by the timing of that notice 
because no rating or effective date will be assigned given 
that service connection is being denied for hepatitis C.  
Furthermore, the Board finds that the Veteran has 
participated in every aspect of his appeal and has shown 
actual knowledge of the evidence necessary to substantiate 
his claim.  The medical issue presented in this case concerns 
whether there is a nexus between the Veteran's current 
hepatitis C and service.  For purposes of answering this 
question, the Board requested a medical opinion.  After 
receiving this opinion, the Veteran was provided a copy and 
afforded a period of 60 days to submit any desired argument 
or evidence in response.  Accordingly, for all of these 
reasons, there can be no prejudice to the Veteran by moving 
forward with a decision on the merits at this time.  Under 
these circumstances, the Board finds that any defects with 
respect to the timing and content of the VCAA notice have 
been rendered harmless.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology of his hepatitis C, and by 
affording him the opportunity to give testimony before the 
Board in September 2006.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the Veteran's claims 
file, and the Veteran does not appear to contend otherwise.  
The Board notes that an expert medical opinion was obtained 
in November 2007 pursuant to 38 C.F.R. § 20.903.  The opinion 
was forwarded to the Veteran in November 2007 and he was 
given sixty days to respond.  The Veteran has not provided 
additional evidence or argument in support of his claim.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the Veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  As such, the Board now turns to the merits of the 
Veteran's claim.

Hepatitis C

The Veteran contends that his hepatitis C, that was first 
diagnosed in 1994, must be related to his combat service in 
Vietnam because there is no other explanation for him having 
developed this disease.  He testified before the Board that 
he is not sure if he had a blood transfusion during service, 
but that he believes that he did because he sustained 
shrapnel wounds to the neck and shoulder that caused quite a 
bit of bleeding.  The Veteran asserts that he may have 
injured his carotid artery and that he required treatment for 
a number of months prior to his eventual discharge from 
service.  Alternatively, the Veteran contends that he may 
have been exposed to tainted blood when assisting in loading 
body bags with cuts on his hands.  He testified that he had 
to perform such duties without the use of gloves.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a Veteran seeks service connection for a disability due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

In the case of any Veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign or expedition, VA shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions or hardships of such service 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
Veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary and 
the reasons for granting or denying service connection in 
each case shall be recorded in full.  See 38 U.S.C.A. 
§ 1154(b).

Under Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) and 
Caluza v. Brown, 7 Vet. App. 498 (1995), the correct 
application 38 U.S.C.A. § 1154(b) for purposes of solely 
establishing "service incurrence" (and not nexus between 
the event in service and a current disability which are the 
other two elements of a service connection 


claim) requires a three-step, sequential analysis:

(1) Has the claimant produced "satisfactory lay or 
other evidence of such injury or disease."  
"Satisfactory evidence" is defined as "credible 
evidence that would allow a reasonable fact finder 
to conclude that the alleged injury or disease was 
incurred in or aggravated by the Veteran's combat 
service."

(2)  Is the proffered evidence "consistent with 
the circumstances, conditions, or hardships of such 
service."  

(3) Once these first two steps are met, the 
Secretary "shall accept" the Veteran's evidence 
as "sufficient proof of service connection," even 
if no official record of such incurrence exists, 
unless the government can meet the burden of 
showing "clear and convincing evidence to the 
contrary."  

In Collette, it was expressly held that during the first two 
steps of this sequential analysis, the credibility 
determination must be made as to the Veteran's evidence 
standing alone, not weighing the Veteran's evidence with 
contrary evidence.  Only in the third step may contrary 
evidence, such as a Report of Medical Examination at 
Separation, be brought into play.  Collette, 82 F.3d at 393.  

The evidence of record shows that the Veteran is a combat 
Veteran who received a Purple Heart for shrapnel wounds 
sustained in March 1969.  He was treated for multiple 
fragment wounds to the left neck, chest and shoulder at a 
field hospital then transferred to three other medical 
facilities for rehabilitation.  On the day of the injury, all 
wounds were debrided and a left neck exploration was 
performed.  The neck wound was closed primarily on the day of 
exploration and all other wounds were closed four days later.  
The Veteran was reported to have been transported with clean, 
closed, well-healed wounds.  Laboratory findings in June 1969 
were noted to be within normal limits.

The Veteran was discharged from service in August 1969 and 
was awarded VA compensation benefits for residuals of the 
multiple shrapnel wounds.  In June 2002, he submitted a claim 
of entitlement to service connection for hepatitis C as he 
was found to have a positive hepatitis C antibody earlier 
that month when treated at a VA facility for an appendectomy.  
The Veteran reports, however, that he had been earlier told 
in 1994 that he had a positive hepatitis C test when 
undergoing a work physical with the Federal Aviation 
Administration (FAA).

Medical evidence dated from June 2002 clearly shows a 
diagnosis of hepatitis C with Interferon treatment.  The 
Veterans states that he has never used intravenous drugs, 
obtained a tattoo, or participated in any other activities 
deemed to be risk factors.  As such, the Veteran believes 
that he must have been exposed through contact with blood 
during service.

In August 2002, the Veteran underwent a VA examination and 
related having hepatitis C during service.  The examiner 
found no evidence in the service treatment records of the 
Veteran having undergone a blood transfusion or any other 
evidence of a diagnosis of hepatitis C during service.  It 
was determined that the Veteran had had a positive hepatitis 
C antibody since June 2002.

In May 2003, a VA physician reviewed the Veteran's service 
medical records and post-service treatment records.  The 
examiner noted that he had many years of experience reviewing 
service records and that certain activities such as blood 
transfusions were usually clearly mentioned.  The examiner 
found no evidence of a blood transfusion or major neck blood 
vessel injury in the service treatment records and commented 
on the detail contained in the service reports.

The Veteran underwent another VA examination in March 2004.  
The examiner found no evidence of hepatitis C since a 
December 2003 test.  Unfortunately, the claims folder was not 
available for review in order for the examiner to render an 
opinion as to etiology.

Treatment records dated in May 2005 include the statement 
that there were no clinical signs of residuals attributable 
to hepatitis C.  Liver function studies performed in March 
2005 were noted to be normal.  The Veteran testified before 
the Board in September 2006 that he did not have any 
disability associated with hepatitis C, but wanted to 
establish service connection for the disease in case of 
future problems.

In November 2007, a VA endocrinology and gastroenterology 
specialist provided a highly detailed medical opinion 
concerning the etiology of the Veteran's current hepatic c.  
After having reviewed "every page" of the Veteran's claims 
file, the VA doctor stated that he found no evidence of an 
in-service blood transfusion nor of a carotid artery injury.  
He specifically pointed out that there was no mention of 
hemorrhagic shock or hypotension to suggest a severity of 
injury so significant as to require a blood transfusion; 
additionally noting that the records of surgical exploration 
of the neck wound did not include documentation of an injury 
to a major vessel in the neck.  Although the specialist 
pointed out that he did not have combat or surgical trauma 
experience himself, he reported that he did not find 
documentation that would support the requirement of a blood 
transfusion during service.  The specialist reported that his 
opinion was rendered with the circumstances, conditions and 
hardships of combat service in mind.

The VA specialist also considered whether it was likely that 
the Veteran could have contracted hepatitis C as a result of 
exposure to blood through his activities as opposed to 
through a blood transfusion.  The examiner provided 
statistics from a medical text regarding medical workers who 
developed hepatitis following accidental needle sticks, an 
activity considered to be comparable to the Veteran's 
reported exposure to blood while loading body bags.  
Significantly, it was reported that only 5.4 percent of 
hospital employees who encounter an accidental needle stick 
following contact with a person known to have a positive 
hepatitis antibody develop the disease.  Thus, when 
considering pertinent medical text and the fact that Vietnam-
era Veterans have a positive hepatitis antibody rate of 11.5 
percent, the specialist determined that the probability that 
this Veteran's hepatitis exposure was related to an event or 
injury incurred during service was less than fifty percent.

The Board considers the evidence of record to be sufficient 
upon which to render a decision as the medical opinion 
received in November 2007 shows consideration of all factors 
surrounding the Veteran's combat service.  Although the Board 
appreciates the Veteran's assertions and conclusion that his 
exposure to hepatitis must have been during service, the 
medical evidence shows otherwise.  It is important to note 
that while the Veteran is certainly credible to report on the 
injuries he sustained during service, his suggestion that he 
had hepatitis C during service is a medical conclusion for 
which he has no training to render and the Board cannot 
accept it as fact.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (Laypersons are not competent to offer 
medical opinions).  Further, the Veterans admits that he does 
not know whether he underwent a transfusion following his 
combat wounds, but based on the supported opinion of the VA 
medical expert it appears highly unlikely he did for the 
reasons summarized above.  

Considering the three-prong analysis outlined in Collette and 
set out above, the Board finds that there is not satisfactory 
evidence of hepatitis during service.  The Veteran has only 
asserted an unsupported theory, as opposed to providing lay 
evidence, with respect to a possible blood exposure during 
service from a transfusion that the medical evidence does not 
support occurred.  Consequently, based on a thorough review 
of the evidence and the contentions of record, the Board 
finds that there is no credible evidence that would allow a 
reasonable fact finder to conclude that hepatitis C was 
incurred during service.  As summarized above, each medical 
professional who has reviewed the Veteran's claims folder has 
similarly found no evidence of an in-service blood 
transfusion at the time he was treated for injuries sustained 
during combat.  In fact, the VA specialist who most recently 
reviewed the record specifically reported that the medical 
evidence did not suggest the need for a blood transfusion.  
Considering this evidence in light of the fact that the 
Veteran honestly reports not knowing if he did, in fact, 
receive a blood transfusion during service, the Board finds 
that the Veteran did not have a blood transfusion during 
service.  Consequently, the Veteran did not incur hepatitis C 
as a result of an in-service blood transfusion.

Turning to the Veteran's assertion that he may have been 
exposed to tainted blood when assisting in loading body bags 
while having cuts on his hands, the Board accepts, for the 
sake of argument, his testimony as credible as to performing 
activities that are consistent with the circumstances, 
conditions and hardships of his combat service in Vietnam.  
Therefore, the Board reaches the third prong of the Collette 
analysis with respect to this activity.  The evidence of 
record includes studies showing that only a very small 
percentage of people who are exposed to tainted blood through 
the even more serious risk posed by needle sticks contract 
the disease.  Although the Veteran's activities certainly 
placed him at risk, the considered medical opinion of record 
places his likelihood of having contracted the disease 
through contact with blood while loading body bags at less 
than fifty percent.  Consequently, reasonable doubt cannot be 
resolved in the Veteran's favor pursuant to 38 C.F.R. § 3.102 
as an approximate balance of positive and negative evidence 
does not exist.  Reasonable doubt is noted to be a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  Accordingly, service connection for 
hepatitis C is denied.  In reaching this conclusion, the 
Board notes that there is no question whatsoever that the 
Veteran incurred very serious injuries during combat service.  
There is not, however, at least an approximate balance of 
positive and negative evidence for purposes of connecting his 
current hepatitis C to an event, injury, or disease in 
service.  

ORDER

Service connection for hepatitis C is denied.



____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


